Citation Nr: 0815645	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
epidermophytosis and onychomycosis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran; wife of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and issued by the RO in Salt Lake City, 
Utah.  In that rating decision, the RO denied service 
connection for PTSD and denied an increased rating for 
epidermophytosis and onychomycosis.  The veteran's skin 
disability, diagnosed as epidermophytosis and onychomycosis, 
had previously been service connected in a January 1969 
rating decision.    

The veteran and his wife testified before the undersigned 
Veterans Law Judge in July 2007.  A transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is required 
before the claims on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2007).

Subsequent to the Board hearing, the veteran submitted 
additional evidence pertinent to the claims on appeal.  This 
evidence had not been considered at the time of the issuance 
of the last issued supplemental statement of the case (SSOC) 
and the veteran did not waive initial consideration of this 
evidence by the agency of the original jurisdiction (AOJ), 
the RO in this instance.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  If the benefit sought is not granted upon 
remand, the AMC/RO should consider such evidence when issuing 
the SSOC.

The veteran contends that he has PTSD due to in-service 
stressors while on active duty in Vietnam.  

The Board first  notes that the claims file does not include 
a copy of the veteran's DD 214.  Upon remand, a copy of the 
DD 214 should be associated with the claims file.  If this 
document is not obtainable, this should be clearly documented 
in the claims file.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of PTSD is 
a question of fact for medical professionals and whether the 
evidence establishes the occurrence of stressors is a 
question of fact for adjudicators.

The record indicates that the veteran has been diagnosed with 
PTSD and that he served as an infantry radio mechanic during 
his service in Vietnam.  He contends, in essence, that he 
engaged in combat.  However, the service personnel records do 
not show that the veteran received any decorations or medals 
evincing combat duty.  Therefore, the veteran's testimony 
regarding specific stressors must be corroborated by credible 
supporting evidence.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran has asserted that he witnessed dead bodies while 
in Vietnam.  In a May 2007 letter, a fellow service member 
recounts witnessing with the veteran an armored personnel 
carrier (APC) with a dead body that was dropped off while at 
Tan Tru.  The fellow soldier also recounted that the veteran 
was on a radio relay with his men and that the veteran had to 
break radio silence to call in air support.  The soldier 
recounted the veteran's reports of the screams over the radio 
and feeling their fear and panic for help.  The Board finds 
that based on the veteran's credible testimony before the 
Board and the fellow soldier's letter, that these two 
stressors have been verified.  

In addition, the veteran testified before the Board in July 
2007 that he was subjected to various forms of weaponry fire 
during his service in Vietnam.  It is apparent that he was in 
Vietnam from November 1966 to December 1966.

With respect to being subjected to weaponry fire such as 
rocket or mortar attacks, it is sufficient for the veteran to 
have been in proximity to the event, with the verification of 
every detail of involvement not being necessary.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997)).

After considering the veteran's testimony and the holding of 
United States Court of Appeals for Veterans Claims (Court) in 
Pentecost, supra, the Board finds that VA must provide 
additional assistance to attempt to verify the veteran's in-
service stressors of being subjected to weaponry fire, to 
include mortar or rocket attacks.  Accordingly, the AMC/RO 
should contact the veteran and request that he provide as 
much specific information as possible, to include locations 
and dates, and any other pertinent information, regarding his 
being subjected to weaponry fire in Vietnam.  After this 
information is collected, the AMC/RO must provide a summary 
of the veteran's claimed in-service stressors (other than 
those the Board found to be collaborated in the instant 
decision), and copies of all available service personnel 
records, showing service dates, duties, and units of 
assignment, to the Joint Services Record Research Center 
(JSRRC) (formerly United States Armed Services Center for 
Unit Records Research (CURR)) for the purpose of verifying 
the noted in-service stressors (other than those the Board 
has found collaborated in the instant decision).

Thereafter, the AMC/RO should schedule the veteran for a 
psychiatric examination to determine whether he meets the 
diagnostic criteria for PTSD and, if so, whether such is 
linked, at least in part, to a verified in-service stressor, 
to include witnessing a dead body on an APC and hearing 
screams over the radio when calling in air support.  

With respect to the veteran's claim for an increased rating 
for his service-connected skin diseases, he has asserted that 
his epidermophytosis and onychcomycosis are more disabling 
than currently evaluated.  He testified that he loses finger 
nails and has been unable to work due to inability to wear 
clothes on the affected areas.  The veteran claimed that the 
VA skin examinations of record do not accurately portray the 
level of his skin disease.  He alleges that his skin diseases 
cover more areas, to include the face, than indicated in the 
medical records in the claims file.  The veteran further 
testified, in essence, that his skin disease is characterized 
by remissions and exacerbations.  Based on this testimony, 
the Board finds that the veteran should be scheduled for an 
additional VA skin examination.  To the extent possible, 
accommodations should be made so that this examination is 
scheduled during a period of exacerbation or when the 
epidermophytosis and/or onychcomycosis are symptomatic.

The veteran's disability is currently rated under Diagnostic 
Code 7806, located in 38 C.F.R. § 4.118.  The Board notes 
that Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  In this 
case, there is no evidence that the veteran's disability 
includes scars.  However, as the veteran has asserted that 
the disability involves his face, rating under Diagnostic 
Code 7800 should be considered.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated as noncompensable (0 percent).  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Lastly, the Board finds that the veteran should be issued an 
additional VCAA letter.
The letter issued upon remand should contain the specific 
elements of a claim for service connection for PTSD.  In 
addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The VCAA letter issued upon 
remand should comply with Dingess as to the service 
connection claim.

Regarding the increased rating claim, the VCAA letter should 
comply with the recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, this letter should (1) 
notify the veteran that, to substantiate his claim, that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
veteran's employment and daily life; (2) advise the veteran, 
at least in general terms, of the information and evidence 
necessary to establish the specific criteria under the 
potentially applicable diagnostic codes [in this case, the 
letter should include the rating criteria for skin 
disabilities applicable to the veteran's claim (Diagnostic 
Codes 7800, 7806)]; (3) notify the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The notification letter should inform 
the veteran of the elements of a PTSD 
claim.  The letter should: (a) inform 
the veteran about the information and 
evidence not of record that is necessary 
to substantiate the claim for the 
benefit sought; (b) inform the veteran 
about the information and evidence that 
VA will seek to provide; (c) inform the 
veteran about the information and 
evidence the veteran is expected to 
provide; and (d) request that the 
veteran provide any evidence in the 
veteran's possession that pertains to 
the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) 
for the claim for service connection for 
PTSD.

Regarding the claim for an increased 
rating for the service-connected 
epidermophytosis and onychomycosis, the 
veteran should be provided a letter that 
complies with Vazquez-Flores.  
Specifically, this letter should (1) 
notify the veteran that, to substantiate 
his claims, that he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the skin 
diseases at issue and the effect that 
worsening has on the veteran's 
employment and daily life; (2) advise 
the veteran, at least in general terms, 
of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include the 
rating criteria for skin disabilities 
applicable to the veteran's claim 
(Diagnostic Codes 7800, 7806)]; (3) 
notify the veteran that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  A copy of the veteran's DD 214 
should be associated with the claims 
file.  If this document is not 
obtainable, this should be clearly 
documented in the claims file.

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.  

4.  Contact the veteran and request that 
he provide a list, to the extent 
possible, of the locations and dates, 
and any other pertinent information, 
regarding when he was subjected to 
weaponry fire.  After this information 
is collected, the AMC/RO must provide a 
summary of the veteran's claimed in-
service stressors (other than those the 
Board found to be collaborated in the 
instant remand: witnessing a dead body 
on an APC and hearing screams over the 
radio when calling in air support), and 
copies of all available service 
personnel records, showing service 
dates, duties, and units of assignment 
to JSRRC.  All responses to the stressor 
verification request, to include 
negative responses, should be included 
in the claims file.

5.  The veteran should be rescheduled 
for a VA psychiatric examination. The 
claims file should be sent to the 
examiner.  The AMC/RO should provide the 
examiner with a list of the 
collaborated/verified stressors (to 
include the veteran's witnessing a dead 
body on an APC and hearing screams over 
the radio when calling in air support.)

Following the review of the relevant 
evidence in the claims file, the 
examiner should complete the following: 

The clinician is requested to 
provide an opinion as to whether the 
veteran currently meets the 
diagnostic criteria for PTSD, and if 
so, whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran's PTSD 
is causally linked to witnessing a 
dead body on an APC and hearing 
screams over the radio when calling 
in air support or any other in-
service stressors that are verified 
as a result of the development 
ordered by this remand.  If there is 
no such relationship, the examiner 
should specifically indicate so in 
the report.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

6.  The veteran should be rescheduled 
for a VA skin examination.  To the 
extent possible, accommodations should 
be made so that this examination is 
scheduled when the disability is 
symptomatic.  The claims file should be 
sent to the examiner.  

Following the review of the relevant 
evidence in the claims file, the 
examiner should fully describe the 
manifestations of the service-connected 
epidermophytosis and onychomycosis, to 
include any disfigurement of the head, 
face or neck.

The examiner should also provide the 
percentage of the entire body affected 
and the percentage of the exposed areas 
affected by the service-connected 
epidermophytosis and onychomycosis.  

In addition, the clinician should 
indicate the duration, during the past 
12-month period, that the veteran's 
service-connected skin disability has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.

7.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
for service connection is not granted or 
the claim for an increased rating is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be provided with an SSOC.  This SSOC must 
include a copy of Diagnostic Codes 7800 
and 7806.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



